TITUS, Presiding Judge.
Defendant-appellant was jury-convicted in the Circuit Court of Jasper County of the crime of manslaughter. § 559.070 RSMo 1969. On January 25, 1980, he was court-sentenced to ten years of imprisonment and his notice of appeal to this court was duly filed January 28, 1980.
The Oklahoma State Department of Health has furnished this court with certification that defendant-appellant expired in Tulsa, Oklahoma, on March 26, 1980.
Because defendant-appellant died prior to final determination of the cause on appeal, he was never finally convicted of the crime of manslaughter and his death served to abate the prosecution against him. Therefore, this court has no viable cause before it in this matter and the appeal is hereby dismissed. State v. Forrester, 579 S.W.2d 421 (Mo.App.1979); State v. Macklin, 560 S.W.2d 69 (Mo.App.1977).
GREENE and PREWITT, JJ., concur.
FLANIGAN, C. J., concurs in result only.